 
STOCK PURCHASE AGREEMENT




THIS STOCK PURCHASE AGREEMENT (“Agreement”), dated as of [__________] [___],
2008, is by and between [_________________], an adult individual residing in the
State/Province of [_____________] ("Purchaser"), and ST. JOSEPH INC., a Colorado
corporation (“Seller”) (collectively, the “Parties”).


WITNESSETH


WHEREAS, Seller has offered for sale to Purchaser shares of common stock of
Seller (the "Shares") at a purchase price of $0.05 per Share as part of a
private placement of its stock to “accredited investors” only (as that term is
defined in SEC Rule 501) described in the term sheet for such private placement
(the “Term Sheet’).


WHEREAS, Seller desires to sell to Purchaser and Purchaser desires to purchase
from Seller, [_________] Shares upon the terms and conditions set forth herein.


NOW THEREFORE, in consideration of the promises and respective mutual agreements
herein contained, it is agreed by and between the Parties hereto as follows:


ARTICLE 1


SALE AND PURCHASE OF THE SHARES


1.1                      Sale of the Shares. Upon execution of this Agreement
(the "Closing"), subject to the terms and conditions herein set forth, and on
the basis of the representations, warranties and agreements herein contained,
Seller shall sell to Purchaser, and Purchaser shall purchase from Seller, the
Shares.


1.2           Instruments of Conveyance and Transfer.  As soon as practicable
after the Closing, Seller shall deliver a certificate or certificates
representing the Shares of Seller to Purchaser sufficient to transfer all right,
title and interest in the Shares to Purchaser.


1.3           Consideration and Payment for the Shares.  In consideration for
the Shares, Purchaser shall pay a purchase price of a total of
[____________________] ($[__________USD]) ($0.05 per Share) (“Purchase Price”).




 
1

--------------------------------------------------------------------------------

 
 
ARTICLE 2


REPRESENTATIONS AND COVENANTS OF SELLER AND PURCHASER


2.1           Seller hereby represents and warrants that:


(a)           The Shares issued hereunder have been duly authorized by the
appropriate corporate action of Seller.


(b)           Seller shall transfer title, in and to the Shares to Purchaser
free and clear of all liens, security interests, pledges, encumbrances, charges,
restrictions, demands and claims, of any kind and nature whatsoever, whether
direct or indirect or contingent.


(c)           As soon as practicable after the Closing Date, Seller shall
deliver to Purchaser a certificate or certificates representing the Shares
subject to no liens, security interests, pledges, encumbrances, charges,
restrictions, demands or claims in any other party whatsoever, except as set
forth in the legend on the certificate, which legend shall provide substantially
as follows:


THE SHARES (OR OTHER SECURITIES) REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933.  THE SHARES MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN OPINION OF COUNSEL THAT AN
EXEMPTION FROM REGISTRATION UNDER SUCH ACT IS AVAILABLE.


(d)           Purchaser acknowledges that the Shares will initially be
“restricted securities” (as such term is defined in Rule 144 promulgated under
the Securities Act of 1933, as amended (“Rule 144"), that the  Shares will
include the foregoing restrictive legend, and, except as otherwise set forth in
this Agreement, that the Shares cannot be sold unless registered with the United
States Securities and Exchange Commission (“SEC”) and qualified by appropriate
state securities regulators, or unless Purchaser obtains written consent from
Seller and otherwise complies with an exemption from such registration and
qualification (including, without limitation, compliance with Rule 144).


(e)           Purchaser acknowledges and agrees that Seller makes no other
representations or warranties with respect to the Shares or the Seller.


 
2

--------------------------------------------------------------------------------

 
2.2           Purchaser represents and warrants to Seller as follows:


(a)           Purchaser has adequate means of providing for current needs and
contingencies, has no need for liquidity in the investment, and is able to bear
the economic risk of an investment in the Shares offered by Seller of the size
contemplated.  Purchaser represents that Purchaser is able to bear the economic
risk of the investment and at the present time could afford a complete loss of
such investment.  Purchaser has had a full opportunity to inspect the books and
records of the Seller and to make any and all inquiries of Seller officers and
directors regarding the Seller and its business as Purchaser has deemed
appropriate.


(b)           Purchaser is an “Accredited Investor” as defined in Regulation D
of the Securities Act of 1933 (the “Act”) or Purchaser, either alone or with
Purchaser’s professional advisers who are unaffiliated with, have no equity
interest in and are not compensated by Seller or any affiliate or selling agent
of Seller, directly or indirectly, has sufficient knowledge and experience in
financial and business matters that Purchaser is capable of evaluating the
merits and risks of an investment in the Shares offered by Seller and of making
an informed investment decision with respect thereto and has the capacity to
protect Purchaser’s own interests in connection with Purchaser’s proposed
investment in the Shares.  Purchaser has accurately completed the Certificate of
Accredited Status attached as Exhibit A.


(c)           Purchaser is acquiring the Shares solely for Purchaser’s own
account as principal, for investment purposes only and not with a view to the
resale or distribution thereof, in whole or in part, and no other person or
entity has a direct or indirect beneficial interest in such Shares.


(d)           Purchaser will not sell or otherwise transfer the Shares without
registration under the Act or an exemption therefrom and fully understands and
agrees that Purchaser must bear the economic risk of Purchaser’s purchase for an
indefinite period of time because, among other reasons, the Shares have not been
registered under the Act or under the securi­ties laws of any state and,
therefore, cannot be resold, pledged, assigned or otherwise disposed of unless
they are subsequently registered under the Act and under the applicable
securities laws of such states or unless an exemption from such registration is
available.


(e)           Purchaser had an opportunity (i) to discuss the Seller's business,
management and financial affairs with management of the Seller and (ii) to
review the Seller's operations and facilities.


(f)           Purchaser has received and read the Term Sheet.


 
3

--------------------------------------------------------------------------------

 
ARTICLE 3


GENERAL PROVISIONS


3.1           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding of the parties hereto with respect to the transactions
contemplated hereby, and supersedes all prior agreements, arrangements and
understandings related to the subject matter hereof.  No understanding, promise,
inducement, statement of intention, representation, warranty, covenant or
condition, written or oral, express or implied, whether by statute or otherwise,
has been made by any party hereto which is not embodied in this Agreement or the
written statements, certificates, or other documents delivered pursuant hereto
or in connection with the transactions contemplated hereby, and no party hereto
shall be bound by or liable for any alleged understanding, promise, inducement,
statement, representation, warranty, covenant or condition not so set forth.


3.2           Notices.  Any notice, request, instruction, or other document
required by the terms of this Agreement, or deemed by any of the parties hereto
to be desirable, to be given to any other party hereto shall be in writing and
shall be given by facsimile, personal delivery, overnight delivery, or mailed by
registered or certified mail, postage prepaid, with return receipt requested, to
the following addresses:


If to the Seller: 
St. Joseph, Inc.

4870 S. Lewis, Suite 250,
Tulsa, OK 74105
Fax: (918) 749-0555
Attn:   Gerry McIlhargey
President




If to Purchaser:
[_____________________]

[_____________________]
[_____________________]
Fax: (___) _____________


The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid.  If notice is given by facsimile, personal delivery,
or overnight delivery in accordance with the provisions of this Section, said
notice shall be conclusively deemed given at the time of such delivery.  If
notice is given by mail in accordance with the provisions of this Section, such
notice shall be conclusively deemed given seven days after deposit thereof in
the United States mail.


3.3           Waiver and Amendment.  Any term, provision, covenant,
representation, warranty or condition of this Agreement may be waived, but only
by a written instrument signed by the party entitled to the benefits
thereof.  The failure or delay of any party at any time or times to require
performance of any provision hereof or to exercise its rights with respect to
any provision hereof shall in no manner operate as a waiver of or affect such
party's right at a later time to enforce the same.  No waiver by any party of
any condition, or of the breach of any term, provision, covenant, representation
or warranty contained in this Agreement, in any one or more instances, shall be
deemed to be or construed as a further or continuing waiver of any such
condition or breach or waiver of any other condition or of the breach of any
other term, provision, covenant, representation or warranty.  No modification or
amendment of this Agreement shall be valid and binding unless it be in writing
and signed by all parties hereto.


 
4

--------------------------------------------------------------------------------

 
3.4           Choice of Law.  This Agreement and the rights of the parties
hereunder shall be governed by and construed in accordance with the laws of the
State of Nevada including all matters of construction, validity, performance,
and enforcement and without giving effect to the principles of conflict of laws.


3.5           Jurisdiction.  The parties submit to the jurisdiction of the
Courts of the County of Tulsa, State of Oklahoma or a Federal Court empaneled in
the State of Oklahoma for the resolution of all legal disputes arising under the
terms of this Agreement, including, but not limited to, enforcement of any
arbitration award.


3.6           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument.


3.7           Attorneys' Fees.  Except as otherwise provided herein, if a
dispute should arise between the parties including, but not limited to
arbitration, the prevailing party shall be reimbursed by the non-prevailing
party for all reasonable expenses incurred in resolving such dispute, including
reasonable attorneys' fees exclusive of such amount of attorneys' fees as shall
be a premium for result or for risk of loss under a contingency fee arrangement.


3.8           Taxes.  Any income taxes required to be paid in connection with
the payments due hereunder, shall be borne by the party required to make such
payment.  Any withholding taxes in the nature of a tax on income shall be
deducted from payments due, and the party required to withhold such tax shall
furnish to the party receiving such payment all documentation necessary to prove
the proper amount to withhold of such taxes and to prove payment to the tax
authority of such required withholding.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first written hereinabove.


SELLER


St. Joseph, Inc.,
a Colorado corporation






__________________________________________
By: Gerry McIlhargey
Its: President and CEO


PURCHASER


Print
Name:                                                                            .                                                                           




__________________________________________
[Signature]


 
5

--------------------------------------------------------------------------------

 
EXHIBIT A


CERTIFICATION OF ACCREDITED INVESTOR STATUS


I, hereby represent and warrant to Seller that I am an “accredited investor” as
that term is defined in Rule 501 of Regulation D of the Securities Act of 1933
because I meet the following criteria:


PLEASE CHECK ONE:


I.    If I am an individual, I certify that I am an "accredited investor"
because:


 
_______ I had an individual income of more than $200,000 in each of the two most
recent calendar years, and I reasonably expect to have an individual income in
excess of $200,000 in the current calendar year; or my spouse and I had joint
income in excess of $300,000 in each of the two most recent calendar years, and
we reasonably expect to have a joint income in excess of $300,000 in the current
calendar year.



 
OR

 
_______ I have an individual net worth, or my spouse and I have a joint net
worth, in excess of $1,000,000 (including home and personal property).



II.  If Purchaser is a corporation, partnership, employee benefit plan or IRA,
it certifies as follows:


A.  Has the subscribing entity been formed for the specific purpose of investing
in the Securities?


   YES                                                                                                      
         NO


If your answer to question A is "No" CHECK whichever of the following statements
(1-5) is applicable to you.  If your answer to question A is "Yes" the
subscribing entity must be able to certify to statement (B) below in order to
qualify as an "accredited investor".


The undersigned entity certifies that it is an "accredited investor" because it
is:


1.  _______ an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974, provided that the investment
decision is made by a plan fiduciary, as defined in section 3(21) of such Act,
and the plan fiduciary is a bank, savings and loan association, insurance
company or registered investment adviser; or


2.  _______ an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974 that has total assets in excess
of $5,000,000; or


3. _______ each of its shareholders, partners, or beneficiaries meets at least
one of the following conditions described above under Individual Accredited
Investor Status.  Please also CHECK the appropriate space in that section; or


 
6

--------------------------------------------------------------------------------

 
4. _______ the plan is a self directed employee benefit plan and the investment
decision is made solely by a person that meets at least one of the conditions
described above under Individual Accredited Investor Status; or


5. _______ a corporation, a partnership or a Massachusetts or similar business
trust with total assets in excess of $5,000,000.


B.    If the answer to Question A above is "Yes," please certify the statement
below is true and correct:


_______ The undersigned entity certifies that it is an accredited investor
because each of its shareholder or beneficiaries meets at least one of the
following conditions described above under Individual Accredited Investor
Status.  Please also CHECK the appropriate space in that section.


III.   If Purchaser is a Trust, it certifies as follows:


A.     Has the subscribing entity been formed for the specific purpose of
investing in the Securities?


   YES                                                                                            
                          NO


If your answer to question A is "No" CHECK whichever of the following statements
(1-3) is applicable to the subscribing entity.  If your answer to question A is
"Yes" the subscribing entity must be able to certify to the statement (3) below
in order to qualify as an "accredited investor".


The undersigned trustee certifies that the trust is an "accredited investor"
because:


_______1) the trust has total assets in excess of $5,000,000 and the investment
decision has been made by a "sophisticated person"; or


_______2) the trustee making the investment decision on its behalf is a bank (as
defined in Section 3(a)(2) of the Act), a saving and loan association or other
institution as defined in Section 3(a)(5)(A) of the Securities Act, acting in
its fiduciary capacity; or


_______3) the undersigned trustee certifies that the trust is an accredited
investor because the grantor(s) of the trust may revoke the trust at any time
and regain title to the trust assets and has (have) retained sole investment
control over the assets of the trust and the (each) grantor(s) meets at least
one of the following conditions described above under Individual Accredited
Investor Status.  Please also CHECK the appropriate space in that section.


I further certify that I am a “qualified investor” with such knowledge and
experience in financial and business matters that I am capable of evaluating the
merits and risks of prospective investments.


 
7

--------------------------------------------------------------------------------

 


I understand that St. Joseph, Inc. will rely on the representations that I am
making in this Certificate in order to ensure compliance with Federal and state
securities laws.  I agree to indemnify and hold harmless St. Joseph, Inc. and
any agents from any damages arising from their detrimental reliance on any false
statement that I make in this Certificate.


Print
Name:                                                                                                           




__________________________________________________________
Signature


__________________________________________________________
Address


__________________________________________________________
Address


__________________________________________________________
Telephone Number


__________________________________________________________
Facsimile Number


__________________________________________________________
Social Security/Tax I.D. Number
 
 
8

--------------------------------------------------------------------------------

 